Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed June 24, 2021, has been entered.  Claims 1, 7-9, 11-13, 15-24 remain pending in the application.   Applicant’s amendments to the claims have overcome each and every objection and 112 (b) rejection previously set forth in the Final Office Action mailed April 17, 2019.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with C. John Brannon, Attorney of Record, on December 7, 2021.

The application has been amended as follows: 

21. (Currently Amended) A wound dressing assembly for use with a negative pressure wound treatment system, comprising: 
 semi-circular geometric shape that arches over a wound to generate an overall vector of force inward when placed on the wound to draw the wound edges inwardly towards each other; 
wherein application of negative pressure to the sponge portion increases the overall vector of force on the wound to draw the edges inwardly towards each other;
an adhesive tape portion extending from the sponge portion; and an impermeable drape portion disposed to completely covers the sponge portion and the adhesive tape portion; 
a soft, flat length of flexible tubing coupled to the elongated sponge portion to define an interface; 
a sponge stent positioned in the soft, flat length of flexible tubing to prevent collapse and maintain pneumatic communication therethrough.


24. A method of applying negative pressure and a biasing force to treat a wound area of a patient, comprising: 
(a) preparing a wound area for application of an elongated flexible wound apposition dressing assembly; 
(b) applying an elongated sponge strip, having an arcuate cross-sectional semi-circular geometric shape that arches over a wound, along the length of the wound so that the sponge portion extends over the wound and is adhered to skin surrounding the wound, wherein the sponge strip applies a biasing force to the wound, urging the wound edges towards one another; 
(c) connecting a vacuum pump to the elongated sponge strip; 
(d) manually energizing the vacuum pump to generate negative pressure over the wound wherein application of negative pressure to the sponge portion increases the overall vector of force on the wound to draw the edges inwardly towards each other; 

(f) disposing of any fluid exudates that collect in a fluid collection canister; 
(g) repeating steps (d) - (f) as needed;
 wherein in step (c) the vacuum pump is connected in fluidic communication with a soft, flat length of flexible tubing coupled to the elongated sponge strip; and 
a sponge stent is positioned in the soft, flat length of flexible tubing to prevent collapse and maintain fluidic communication therethrough.

Allowable Subject Matter
Claims 1, 7-9, 11-13, 15-24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The cited prior art does not teach a dressing having a sponge portion with a semi-circular geometric shape that arches over a wound to generate an overall vector force inward when placed on the wound to draw the wound edges inward.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J FEULNER/Examiner, Art Unit 3781                                                                                                                                                                                                        
/PHILIP R WIEST/Primary Examiner, Art Unit 3781